Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 3/5/2021 under AFCP 2.0 Program. Claims 1-3, 6-9, 11-12, 14-19, 21-23, and 25 are allowed. Claims 4-5, 10, 13, 20, and 24 has been canceled.
					Allowable Subject Matter
3.        The following is an examiner’s statement of reasons for allowance for claim 1:  
The closest prior art Quere (US PG Pub: 2016/0101573) appears to teaches a method of representing the volume of a three dimensional (3D) object for additive manufacturing of the 3D object, comprising: receiving an initial definition of a 3D object representation defining virtual limits in space of a volume of the 3D object; calculating, by at least one hardware processor, a set of a plurality of 3D [univariate] curves that fill the initial definition of the volume of the 3D object; and generating a representation of the 3D object based on the set of 3D [univariate] curves that fill the volume of the 3D object; wherein the set of 3D [univariate] curves that fill the volume of the 3D object define printing paths for a 3D printing head of an additive manufacturing system for additive manufacturing of the 3D object.
Huang (US PG Pub: 2014/0107823) appears to teach curves are univariate curves.
	 None of the prior art on record taken either alone or in obvious combination disclose the “dividing the volume enclosed by the boundaries of the 3D representation defining virtual limits in space of volume of the 3D object, into a plurality of discrete volumetric cells, covering each cell by tracing a freeform curve from the center of each respective discrete cell, wherein all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Claims 2-3, and 6-9, 11-12, 14-19, 21-22 are allowed due to their direct/indirect dependency on claim 1.
5.	Independent claim 23 recites the similar allowable limitation as claim 1. Hence independent claim 23 is also allowed.
6.        The following is an examiner’s statement of reasons for allowance for claim 25:  
	 None of the prior art on record taken either alone or in obvious combination disclose the “ computing a directed graph that stores the ordering of printing the set of the plurality of 3D univariate curves, wherein each curve-member is assigned to a vertex of the directed graph, and a directed edge between two vertexes exists when a first of the two vertexes is below a second of the two vertexes relative to the 3D printing head, in full 3-axis and/or 5-axis additive manufacturing 3D printing, wherein when the directed graph is acyclic the directed graph represents a 3D printable ordering of the set of univariate curves” in addition with the other claimed limitation.


Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116